DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 23 August 2022 has been entered. Claims 1-15 and 17-25 remain pending in the application (claim 16 has been cancelled). The Applicant’s amendments to the claims have overcome each and every rejection previously set forth in the office action dated 17 June 2022. 

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 23 August 2022, with respect to independent claims 1, 17, and 20 have been fully considered and are persuasive.  The rejections of claims 1, 17, and 20 and their corresponding dependents have been withdrawn. 

Allowable Subject Matter
Claims 1-15 and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record individually or combined fails to teach a time-of-flight (ToF) image sensor system as claimed, comprising: an illumination source configured to generate a modulated light signal; a photodetector pixel array comprising a plurality of actual pixel lines and a plurality of actual pixel columns, wherein each pixel of the photodetector pixel array is configured to receive the modulated light signal reflected from an object as a reflected modulated light signal and to demodulate the reflected modulated light signal to generate an electrical signal; a plurality of analog-to-digital converters (ADCs), wherein each ADC is coupled to at least one assigned pixel of the photodetector pixel array and is configured to convert a corresponding electrical signal generated by the at least one assigned pixel into an actual pixel value and output a plurality of actual pixel values; a binning circuit coupled to the plurality of ADCs for receiving the plurality of actual pixel values therefrom, wherein the binning circuit is configured to generate at least one interpolated pixel and wherein the binning circuit is configured to generate each of the at least one interpolated pixel based on actual pixel values of the plurality of actual pixel values corresponding to a different pair of adjacent pixels of the photodetector pixel array, each of the at least one interpolated pixel having a virtual pixel value, more specifically in combination with wherein the binning circuit comprises a plurality of arithmetic logic units (ALUs) coupled to the plurality of ADCs and the output circuit, wherein each of the plurality of ALUs is coupled to a different pair of ADCs for receiving the actual pixel values therefrom and is configured to combine the actual pixel values to generate a different one of the at least one interpolated pixel; and an output circuit coupled to the binning circuit for receiving each virtual pixel value therefrom and configured to output the virtual pixel value of each of the at least one interpolated pixel according to an image structure comprising a plurality of output pixels arranged in an image pixel array.
Claims 2-15 and 18-19 are allowed for their dependency on claim 1. 

Regarding claim 17, the prior art of record individually or combined fails to teach a time-of-flight (ToF) image sensor system as claimed, comprising: an illumination source configured to generate a modulated light signal; a photodetector pixel array comprising a plurality of actual pixel lines and a plurality of actual pixel columns, wherein each pixel of the photodetector pixel array is configured to receive the modulated light signal reflected from an object as a reflected modulated light signal and to demodulate the reflected modulated light signal to generate an electrical signal; a plurality of analog-to-digital converters (ADCs), wherein each ADC is coupled to at least one assigned pixel of the photodetector pixel array and is configured to convert a corresponding electrical signal generated by the at least one assigned pixel into an actual pixel value and output a plurality of actual pixel values; a binning circuit coupled to the plurality of ADCs for receiving the plurality of actual pixel values therefrom, wherein the binning circuit is configured to generate at least one interpolated pixel and wherein the binning circuit is configured to generate each of the at least one interpolated pixel based on actual pixel values of the plurality of actual pixel values corresponding to a different pair of adjacent pixels of the photodetector pixel array, each of the at least one interpolated pixel having a virtual pixel value, and an output circuit coupled to the binning circuit for receiving each virtual pixel value therefrom and configured to output the virtual pixel value of each of the at least one interpolated pixel according to an image structure comprising a plurality of output pixels arranged in an image pixel array, more specifically in combination with wherein a total number of pixel values in the image pixel array of the image structure is greater than a number of total pixels of the photodetector pixel array.

Regarding claim 20, the prior art of record individually or combined fails to teach a method of pixel interpolation in a time-of-flight (ToF) image sensor system as claimed, the method comprising: generating a modulated light signal; generating a plurality of electrical signals based on pixels of a photodetector pixel array receiving the modulated light signal reflected from an object as a reflected modulated light signal; analog to digitally converting the plurality of electrical signals into a plurality of actual pixel values, wherein each actual pixel value of the plurality of actual pixel values is a digital value that corresponds to at least one pixel of the photodetector pixel array; subsequent to analog to digitally converting the plurality of electrical signals into a plurality of actual pixel values, generating at least one interpolated pixel including generating each of the at least one interpolated pixel based on actual pixel values corresponding to a different pair of adjacent pixels of the photodetector pixel array, each of the at least one interpolated pixel having a virtual pixel value; and outputting the virtual pixel value of each of the at least one interpolated pixel according to an image structure comprising a plurality of output pixels arranged in an image pixel array, more specifically in combination with wherein a total number of pixel values in the image pixel array of the image structure is greater than a number of total pixels of the photodetector pixel.
Claims 21-24 are allowed for their dependency on claim 20.

Regarding claim 25, the prior art of record individually or combined fails to teach a time-of-flight (ToF) image sensor system as claimed, comprising: an illumination source configured to generate a modulated light signal; a pixel array comprising a plurality of actual pixel lines and a plurality of actual pixel columns, wherein each pixel of the pixel array is configured to receive the modulated light signal reflected from an object as a reflected modulated light signal and to demodulate the reflected modulated light signal to generate an electrical signal; a plurality of analog-to-digital converters (ADCs), wherein each ADC is coupled to at least one assigned pixel of the pixel array and is configured to convert a corresponding electrical signal generated by the at least one assigned pixel into an actual pixel value; a binning circuit coupled to the plurality of ADCs and configured to generate at least one interpolated pixel, wherein the binning circuit is configured to generate each of the at least one interpolated pixel based on actual pixel values corresponding to a different pair of adjacent pixels of the pixel array, each of the at least one interpolated pixel having a virtual pixel value, more specifically in combination with wherein the binning circuit comprises a plurality of arithmetic logic units (ALUs) coupled to the plurality of ADCs and the output circuit, wherein each of the plurality of ALUs is coupled to a different pair of ADCs for receiving the actual pixel values therefrom and is configured to combine the actual pixel values to generate a different one of the at least one interpolated pixel; and an output circuit coupled to the binning circuit and configured to output the virtual pixel value of each of the at least one interpolated pixel according to an image structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Non-Final Office Action dated 10 March 2022
See Final Office Action dated 17 June 2022

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878

/JENNIFER D BENNETT/Examiner, Art Unit 2878